DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2/ 4/ 6-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious the combination of  the heat transmission structure includes at least one extended part extending from the fixed terminal toward the regulating member, the at least one extended part includes a plurality of extended parts, and at least one of the plurality of extended parts is provided on one of both sides of the fixed terminal and a rest of the plurality of extended parts is provided on the other of the both sides of the fixed terminal in a direction transverse to a direction in which the fixed contact and the movable contact are aligned with each other [claim 1] … the heat transmission structure includes at least one extended part extending from the fixed terminal toward the regulating member, the at least one extended part has a tip end facing a holding structure that holds the regulating member, and a seal member is provided in a gap between the tip end of the at least one extended part and a counter portion of the holding structure, the counter portion facing the tip end of the at least one extended part [claim 7] … a heat transmission structure configured to transmit, to the fixed terminal, heat from the movable contact when the movable member is in the open position, through a thermal path including at least the regulating member, wherein the heat transmission structure includes an intermediate member located between the fixed terminal and the regulating member, and the intermediate .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837